                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA



JOSHUA DONAHUE ET AL.                                    CIVIL ACTION


VERSUS                                                   NO: 16-13948


REPUBLIC NATIONAL DISTRIBUTING                           SECTION: “H”
COMPANY, LLC ET AL.




                            ORDER AND REASONS
        Before the Court is Plaintiffs’ Motion for Reconsideration (Doc. 215). For
the following reasons, the Motion is DENIED.


                                BACKGROUND
        On August 30, 2018, this Court issued an Order and Reasons granting
Motions for Summary Judgment by Defendants Darana Hybrid, Inc.
(“Darana”) and W&H Systems, Inc. (“W&H”). 1 On September 27, 2018,
Plaintiffs filed a Motion for Reconsideration asking this Court to reconsider its
Order and Reasons granting Summary Judgment in favor of Defendants




1   See Doc. 207.

                                         1
Darana and W&H. 2 This Court’s August 30, 2018 Order and Reasons details
the Background of this litigation, and it need not be repeated here.


                                    LEGAL STANDARD
         A Motion for Reconsideration of an interlocutory order is governed by
Federal Rule of Civil Procedure 54(b). 3 “Under Rule 54(b), ‘the trial court is
free to reconsider and reverse its decision for any reason it deems sufficient,
even in the absence of new evidence or an intervening change in or clarification
of the substantive law.’” 4


                                   LAW AND ANALYSIS
         In its August 30, 2018 Order and Reasons, this Court granted Darana
and W&H summary judgment because they are both immune from tort liability
under Louisiana law as “statutory” employers of Plaintiff Joshua Donahue. 5



2   See Doc. 215.
3   Although Plaintiffs seek review of this Court’s grant of summary judgment to two of the
    Defendants in this case under Rule 59(e), the Fifth Circuit recently explained that Rule
    54(b) provides the proper standard for review of an order that does not dispose of all claims
    against all parties. See McClendon v. United States, 892 F.3d 775, 781 (5th Cir. 2018)
    (noting that a grant of summary judgment that left remaining a counterclaim was
    “interlocutory” such that Rule 54(b) provided the proper standard for analyzing a motion
    to reconsider the previous grant of summary judgment). Here, claims remain pending
    against several Defendants even after this Court’s grant of summary judgment to
    Defendants Darana and W&H. Thus, Rule 54(b) provides the proper standard to review
    Plaintiff’s Motion for Reconsideration. See FED. R. CIV. P. 54(b) (noting that a district court
    may revise at any time prior to final judgment “any order . . . that adjudicates fewer than
    all the claims or the rights and liabilities of fewer than all the parties”); McClendon, 892
    F.3d at 781–82; Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017). See also
    Int’l Corrugated & Packing Supplies, Inc. v. Lear Corp., 694 F. App’x 364, 366 (5th Cir.
    2017) (holding that a district court abused its discretion in applying the Rule 59(e) standard
    when reviewing an interlocutory order pursuant to Rule 54(b)).
4   Austin, 864 F.3d at 336 (quoting Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d
    167, 185 (5th Cir. 1990)).
5   Doc. 207. See LA. REV. STAT. § 23:1061 (providing tort immunity to “statutory” employers
    for injuries suffered by their employees in the course and scope of employment).

                                                 2
Plaintiffs now argue this Court should reconsider and reverse that Order
because it contains “clear errors of law and fact, and [the Court] decided
material issues of fact that should have been reserved for trial.” 6
       Plaintiffs argue that this Court erred for four reasons. 7 First, Plaintiffs
argue that Darana and W&H are not entitled to summary judgment because
the contract between Darana and Donahue’s immediate employer is absolutely
null, and as a result Defendants cannot rely on it to claim statutory employer
status. Plaintiffs presented, and this Court rejected, that argument in response
to Darana’s Motion for Summary Judgment. 8 Second, Plaintiffs argue that the
“contracts between Defendants present genuine unresolved disputes as to their
entitlement to immunity.” 9 Again, Plaintiffs presented, and this Court
considered, this exact argument when reviewing the briefing for Darana’s
Motion for Summary Judgment. 10 Third, Plaintiffs argue that summary
judgment was premature “in light of the need for further discovery.” 11 Fourth,
and finally, Plaintiffs argue that immunizing Darana and W&H from tort
liability will result in manifest injustice. 12
       Plaintiffs’ first two arguments are nothing more than mere disagreement
with this Court’s August 30, 2018 Order and Reasons. A Motion for
Reconsideration is not the proper vehicle for such grievances. Plaintiffs’ third
argument is equally unpersuasive. This Court specifically notes that Darana’s
first Motion for Summary Judgment was filed more than a year before this
Court issued its Order and Reasons ultimately granting Darana’s re-urged



6  Doc. 215-1 at 1.
7  Id.
8 See Docs. 141 at 13; Doc. 207 at 7.
9 Doc. 215-1 at 1.
10 Doc. 141 at 8.
11 Doc. 215-1 at 1.
12 Id. at 14.



                                          3
request. 13 In the interim, Darana’s initial Motion was denied so more discovery
could be completed, and it was. 14 Plaintiffs had ample opportunity to conduct
discovery in this case. Finally, granting Darana and W&H summary judgment
will not result in manifest injustice. Plaintiff Donahue is receiving Worker’s
Compensation benefits for his injuries. Most importantly, however, it is this
Court’s duty to interpret the law, not to make it. 15 This Court cannot hold
parties liable for damages when the Louisiana legislature has provided that
such parties are immune from tort liability. As such, Plaintiffs have failed to
produce a reason sufficient for this Court to reverse its August 30, 2018 Order
and Reasons.


                                   CONCLUSION
       For the foregoing reasons, Plaintiff’s Motion is DENIED.




                       New Orleans, Louisiana this 3rd day of December, 2018.




                                          ____________________________________
                                          JANE TRICHE MILAZZO
                                          UNITED STATES DISTRICT JUDGE




13 See Doc 36.
14 See Doc. 92.
15 Marbury v. Madison, 5 U.S. 137, 177 (1803) (“It is emphatically the province and duty of

   the judicial department to say what the law is.”).

                                            4
